Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162907(54)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  AHLAM KANDIL-ELSAYED,                                                                                 Elizabeth M. Welch,
          Plaintiff-Appellant,                                                                                        Justices
                                                                     SC: 162907
  v                                                                  COA: 350220
                                                                     Wayne CC: 18-003569-NO
  F & E OIL, INC.,
              Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filings its answer to the application for leave to appeal is GRANTED. The answer
  submitted on July 23, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 28, 2021

                                                                               Clerk